On defendant’s motion, the petitions were dismissed in an
opinion
per curiam,
as follows:
The defendant has moved to dismiss the petitions in these cases on the basis of the Supreme Court decision in United States v. Central Eureka, 357 U.S. 155. There the Court held that the damage alleged to have resulted to the gold mine operators because of the issuance of Order L-208 by the War Production Board “was incidental to the Government’s lawful regulation of matters reasonably deemed essential to the war effort” and therefore not compensable as a taking of private property under the Fifth Amendment.
The plaintiffs here, all gold mine operators making claims on the theory that their property was taken by the issuance of L-208, urge distinctions which they allege place their claims outside the decision in United *746States v. Central Eureka, supra. We find those distinctions to be without substance. Defendant’s motions to dismiss will be granted and plaintiffs’ petitions will be dismissed.
It is so ordered.